Citation Nr: 0716203	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 13, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
VA Regional Office (RO) in New Orleans, Louisiana.  In that 
decision, the RO effectuated an October 2002 Board decision 
which granted service connection for PTSD.  The RO assigned 
an effective date of September 13, 1999, for that award.  The 
veteran appealed that decision concerning the effective date 
of that award.  


FINDINGS OF FACT

1.  An unappealed August 1997 rating decision denied service 
connection for PTSD.  

2.  On September 13, 1999, the RO received correspondence 
from the veteran in which he requested service connection for 
a psychiatric disorder.  

3.  From August 1997 until September 13, 1999, neither a 
formal nor an informal communication in writing was received 
from the veteran requesting that his claim for service 
connection for a psychiatric disorder, to include PTSD, be 
reopened.


CONCLUSION OF LAW

The criteria for an effective date prior to September 13, 
1999, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an effective date 
prior to September 13, 1999, for the grant of service 
connection for PTSD.  The statutory guidelines for the 
determination of an effective date of an award of disability 
compensation are set forth in 38 U.S.C.A. § 5110.  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 
2005); 38 C.F.R. § 3.105 (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the veteran first filed a claim for service 
connection for PTSD in 1995.  The RO denied the veteran's 
claim in a rating decisions dated in July 1997 and August 
1997.  The veteran was notified of the most recent August 
1997 decision as well as his appellate rights in a letter 
dated later that same month.  However, since he did not seek 
appellate review within one year of notification, that 
decision became final.  See 38 U.S.C.A. § 7105(c) (West Supp. 
2005); see also 38 C.F.R.   §§ 20.302, 20.1103 (2006).

On September 13, 1999, the RO received correspondence from 
the veteran in which he indicated that he wanted service 
connection for a psychiatric disability based on stressors he 
experienced while on active duty.  This is the first 
communication requesting service connection for a psychiatric 
disorder since the unappealed August 1997 rating decision.

In an October 2002 decision, the Board reopened and granted 
the veteran's claim of entitlement to service connection for 
PTSD.  The RO effectuated the Board's decision in December 
2002 and assigned an effective date of September 13, 1999, 
for that award.  The veteran appealed that decision with 
respect to the effective date.   

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than September 13, 1999, the 
date the veteran filed his claim to reopen following the 
unappealed August 1997 rating decision.  Since the August 
1997 rating decision is final, and the veteran made no 
attempt to reopen his claim until September 13, 1999, an 
effective date prior to September 13, 1999 is not warranted.  
In other words, the Board has thoroughly reviewed the record 
but finds no document between the unappealed August 1997 
rating decision and September 13, 1999, which could be 
construed as an informal claim for service connection for a 
psychiatric disorder.

The veteran argues that the effective date should go back to 
1994 when he was first diagnosed with PTSD, or 1995 when he 
filed his original claim for service connection for PTSD.  
This type of argument has been considered and rejected by 
both the United States Court of Appeals for Veterans Claims 
(Court) as well as by the United States Federal Circuit 
(Federal Circuit).

With regard to the argument that the effective date should go 
back to 1994, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed with the VA.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  

With regard to the argument that the effective date should go 
back to 1995, the Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R.  § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first 
sought to reopen his claim").  

In light of this case law, the veteran is not entitled to an 
effective date prior to September 13, 1999, for the grant of 
service connection for PTSD.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to an effective date prior 
to September 13, 1999, for the grant of service connection 
for PTSD.  Accordingly, the appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters as well as a Statement of the 
Case by the RO (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the effective date claim 
decided herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

ORDER

An effective date prior to September 13, 1999, for the grant 
of service connection for post-traumatic stress disorder is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


